Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons For Allowance
1.	The following is an examiner’s statement of reasons for allowance: the closest prior art of record U.S. Patent (2,292,435) to Crites and U.S. Patent (5,212,848) to Geyer are silent regarding that the construction of the nozzle arrangement including a compartment into which a brush is placed and a vacuum aggregate port in fluid communication with a space formed between the compartment and the bounce element, as required in independent claims 1, 14 and 18. Neither Crites nor Geyer teaches or suggests a nozzle arrangement as is recited in amended independent claims 1, 14 and 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowed Claims
2.	1, 2, 4, 5 and 7-20 are the allowed claims. 





Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Avile`s can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723